PER CURIAM.
We initially accepted jurisdiction to review the opinion of the Fifth District Court of Appeal in Haynes v. State, 944 So.2d 417 (Fla. 5th DCA 2006), based on express and direct conflict with decisions of other district courts of appeal. See art. V, § 3(b)(3), Fla. Const. After further consideration, we have determined that jurisdiction was improvidently granted, and we hereby dismiss review.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.